DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

The amendment filed on January 13, 2022 has been entered. Claims 11-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on October 14, 2021.

Response to Arguments
Applicant’s arguments see pages 7-13, filed January 13, 2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the cancellation of claims 1-10 and the claim amendments for claims 11-20.
Applicant’s arguments see pages 7-13, filed January 13, 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

EXAMINER’S AMENDMENT
The Examiner is cancelling claims 1-10, to put the case in condition for allowance. 

1-10. (Cancelled) 

11. (Previously Presented) A method of operating a portable electronic system in an augmented reality system, the method comprising: 
with at least one processor: 
obtaining a plurality of blocks comprising three-dimensional (3D) information about surfaces in a physical world, each block comprising a volumetric representation of a portion of the physical world at a point in time; 
storing at least one of the plurality of blocks in an active memory; 
using blocks from the active memory for rendering virtual content to a user of the portable electronic system; 
persisting the blocks in the active memory upon transition to an inactive operation status at a first time; 
upon a transition to an active operation status at a second time, after the first time, determining whether to use the persisted blocks for rendering virtual content to a user of the portable electronic system; and 
paging blocks between the active memory and a local memory based on current or projected field of view of a user of the portable electronic system.
12. (Previously Presented) The method of claim 11, wherein the blocks are mesh blocks.

14. (Original) The method of claim 11, further comprising, upon a transition to an inactive operation status, persisting the blocks in the local memory.
15. (Original) The method of claim 11, wherein using blocks from the active memory for rendering virtual content to the user comprises using the blocks for visual occlusion processing, and computing physics-based interactions and/or environmental reasoning.
16. (Previously Presented) A non-transitory computer-readable medium with instructions stored thereon, that when executed on a processor, perform the acts comprising: 
obtaining a plurality of blocks comprising three-dimensional (3D) information about surfaces in a physical world, each block comprising a volumetric representation of a portion of the physical world at a point in time; 
storing at least one of the plurality of blocks in an active memory; 
using blocks from the active memory for rendering virtual content to a user of the portable electronic system; 
persisting the blocks in the active memory upon transition to an inactive operation status at a first time; 
upon a transition to an active operation status at a second time, after the first time, determining whether to use the persisted blocks for rendering virtual content to a user of the portable electronic system; and 

17. (Original) The non-transitory computer-readable medium of claim 16, wherein the blocks are mesh blocks.
18. (Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the acts comprise paging blocks between the active memory and a local memory based on current or projected field of view of a user of the portable electronic system the plurality of blocks correspond to spaces of a same volume.
19. (Original) The non-transitory computer-readable medium of claim 16, wherein the acts comprise, upon a transition to an inactive operation status, persisting the blocks in the local memory.
20. (Original) The non-transitory computer-readable medium of claim 16, wherein using blocks from the active memory for rendering virtual content to the user comprises using the blocks for visual occlusion processing, and computing physics-based interactions and/or environmental reasoning.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to the telephone interview with Lin Li and Edmund J. Walsh on January 27, 2022.





Allowable Subject Matter

Claims 11-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 11, none of the cited prior art alone or in combination provides motivation to teach “upon a transition to an active operation status at a second time, after the first time, determining whether to use the persisted blocks for rendering virtual content to a user of the portable electronic system; and paging blocks between the active memory and a local memory based on current or projected field of view of a user of the portable electronic system” as the references only teach context aware image compression techniques and volumetric rendering of 3D data however, the references fail to explicitly disclose the concept of using the current or projected field of view of the user of the portable device when moving data between active and local memory when transitioning between inactive to active states for rendering virtual content on the device in conjunction with the remaining limitations of claim 11 for the purpose of reducing resources for processing.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 16, this claim recites limitations similar in scope to that of claim 11, and thus is allowed under the same rationale as provided above.
In regards to dependent claims 12-15 and 17-20, these claims depend from allowed base claims 11 and 16, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2002/0109684 A1 – Reference is of particular relevance to the application as it discloses a volume rendering process is disclosed for improving the visual quality of images produced by rendering and displaying volumetric data in voxel format for the display of three-dimensional (3D) data on a two-dimensional (2D) display with shading and opacity to control the realistic display of images rendered from the voxels.
US 8,547,374 B1 – Reference is of particular relevance to the application as it discloses a 3D reconstruction technique using integral imaging, which can effectively estimate the surface of an object, and reconstruct the surfaces of partially occluded objects.
Kaufman “1993 Volume Graphics” – Reference is of particular relevance to the application as it discloses methods for rendering volume graphics and visualization.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619